Case 21-11971-amc       Doc 10     Filed 07/26/21 Entered 07/26/21 13:36:14              Desc Main
                                   Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           |
In re: NORA M. O’MALLEY                   |   BANKRUPTCY CASE
                                  Debtor   |  NO.: 21-11971
                                          |   CHAPTER 13
Y.A.H., Inc. Profit Sharing Plan          |
                                  Movant   |
       v.                                  |
                                           |
Nora M. O’Malley                            |
                            Respondent    |
_________________________________________ |

        NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Y.A.H., Profit Sharing Plan et al. has filed a Motion for Relief from the Automatic Stay
with the court seeking to permit Movant to take the necessary action to exercise its rights and
remedies with respect to property at 1085 Forest Lane, Glen Mills, PA 19342
       Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult with an attorney.)

1.     If you do not want the court to grant the relief sought in the motion or if you want the court
       to consider your views on the motion, then on or before August 16, 2021 you or your
       attorney must do all of the following:

       (a)    file an answer explaining your position at: Clerk’s Office, U.S. Bankruptcy Court
              for the Eastern District of Pennsylvania, United States Bankruptcy Court, Robert
              N.C. Nix Sr. Federal Courthouse, 900 Market Street, Suite 400, Philadelphia PA
              19107

       If you mail your answer to the bankruptcy court’s office for filing, you must mail it early
       enough so that it will be received on or before the date stated above; and

       (b)    mail a copy to the movant’s attorney

                      Peter E. Meltzer, Esquire
                      Weber Gallagher
                      2000 Market Street, 13th Floor
                      Philadelphia, PA 19103
                      Phone No.: 267-295-3363
                      Fax No.: 215-564-7699

       If you or your attorney do not take the steps described in paragraph 1(a) and 1(b) above and
       attend the hearing, the court may enter an order granting the relief requested in the motion.

                                                 1
Case 21-11971-amc      Doc 10    Filed 07/26/21 Entered 07/26/21 13:36:14              Desc Main
                                 Document     Page 2 of 2



2.    A hearing on the motion is scheduled to be held before the Honorable Judge Ashely M.
      Chan at 11:00 a.m. on August 24, 2021 in Courtroom No. 4, United States Bankruptcy
      Court, Robert N.C. Nix Sr. Federal Courthouse, 900 Market Street, Philadelphia PA 19107

3.    If a copy of the motion is not enclosed, a copy of the motion will be provided to you request
      a copy from the attorney named in paragraph 1(b).

4.    You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether the
      hearing has been canceled because no one filed an answer.

Dated: July 26, 2021




                                               2
